Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 15823185 (filed 11/27/2017, now U.S. Patent #10374949), which is a division of 14542513 (filed 11/14/2014, now U.S. Patent #9832118).

Double Patenting
Claims 22-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-20 of U.S. patent 10374949 B2 (hereinafter “patent 10374949”), in view of Nakil et al. (US 20130332602 A1, hereinafter Nakil_2602).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:

Regarding claim 22, by omitting “…wherein the client virtual network contains resource instances comprising a subset of a plurality of resource instances of the provider network, and wherein the client virtual network is configured to route Internet Protocol (IP) packets to IP addresses via the client virtual network; implementing a client resource instance on the provider network according to input obtained from the client via the APIs, wherein a private IP address is assigned to the client resource instance, …”, claim 14 of patent 10374949 teaches all of the subject matters of claim 22 of the instant application (see claim 14 of patent 10374949, in particular, col. 28 line 8-36), except the subject matter of “…wherein the client are external to the provider network”, which is well known in the art and commonly used providing effective way to remote data accessing.
Nakil_2602, for example, from the similar field of endeavor, teaches a similar or known mechanism such that [wherein] the client are external to the provider network…” (see at least para. 38 along with at least para. 24 of fig. 1, e.g. application programming interface of VN agent 35s in servers 12 at the data center 10, which is a facility that provides network services for customers 11), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Nakil_2602 into the method of patent 10374949 for providing effective way to remote data accessing.

Regarding claim 23, in view of claim 22 above, claim 15 of patent 10374949 is directed to a same or similar invention as claim 23 of the instant application.

Regarding claim 24, in view of claim 22 above, claim 16 of patent 10374949 is directed to a same or similar invention as claim 24 of the instant application.

Regarding claim 25, in view of claim 22 above, claim 17 of patent 10374949 is directed to a same or similar invention as claim 25 of the instant application.

Regarding claim 26, in view of claim 22 above, claim 18 of patent 10374949 is directed to a same or similar invention as claim 26 of the instant application.

Regarding claim 27, in view of claim 22 above, claim 19 of patent 10374949 is directed to a same or similar invention as claim 27 of the instant application.

Regarding claim 28, in view of claim 22 above, claim 20 of patent 10374949 is directed to a same or similar invention as claim 28 of the instant application.

Regarding claims 29, 30, 31, 32, 33, and 34, each of these claims is rejected on the ground of nonstatutory obviousness-type double patenting for the same reasoning as claims 22, 23, 24, 25, 27, and 28 above, respectively, except each of these claims is in computer-readable storage media claim format.

Regarding claims 35, 36, 37, 38, 39, 40, and 41, each of these claims is rejected on the ground of nonstatutory obviousness-type double patenting for the same reasoning as claims 22, 23, 24, 25, 26, and 27 above, respectively, except each of these claims is in system claim format.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465